Citation Nr: 0816521	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1941 to September 1945.  
He died in February 2003.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs Regional Office in New Orleans, 
Louisiana.

In May 2005, the Board remanded the matter to the RO via the 
AMC for due process considerations; to afford the opportunity 
for RO adjudication of additional evidence submitted without 
waiver of RO consideration after the appeal was certified to 
the Board; and to obtain a record review and medical opinion.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in February 2003.  The death certificate 
lists the immediate cause of death as congestive heart 
failure (with a stated interval of 3 days between onset and 
death), due to cardiomyopathy (stated interval of 5 years 
between onset and death), corresponding with polyneuropathy 
(stated interval of 20 years between onset and death).  The 
death certificate was completed by the veteran's treating 
physician, Dr. "J.".  

2.  At the time of the veteran's death, service connection 
was in effect for: post traumatic stress disorder, evaluated 
at 30 percent disabling; residuals of cold injury, right 
lower extremity and left lower extremity, evaluated at 20 
percent disabling for each; polyneuropathy, right and left 
lower extremity, evaluated at 10 percent disabling for each; 
and laceration wound, right thumb, evaluated at 0 percent 
disabling.  The combined evaluation was 70 percent, and the 
veteran was in receipt of total disability due to individual 
unemployability.

3.  Congestive heart failure and cardiomyopathy were not 
shown during active service or for many years afterward, nor 
were any other cardiac problems.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's service-connected cold weather 
injuries and polyneuropathy in both legs contributed to 
cardiac problems, the cause of his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
February 2003.  The death certificate lists the cause of his 
death as congestive heart failure due to cardiomyopathy, with 
polyneuropathy as an underlying cause.  No other significant 
conditions were listed as contributing to death, providing 
some evidence against this claim (as none of these problems 
were indicated in service).  The Board notes that the death 
certificate was completed by Dr. "J", the veteran's primary 
care physician.

At the time of his death, service connection was in effect 
for the following disabilities: post traumatic stress 
disorder, evaluated at 30 percent disabling; residuals of 
cold injury, right lower extremity and left lower extremity, 
evaluated at 20 percent disabling for each; polyneuropathy, 
right and left lower extremity, evaluated at 10 percent 
disabling for each; and laceration wound, right thumb, 
evaluated at 0 percent disabling.  The combined evaluation 
was 70 percent, and the veteran was in receipt of total 
disability due to individual unemployability.  

Service connection was not in effect or any other 
disabilities related to these disorders, providing more 
limited evidence against this claim.

The veteran's service medical records do not show that he was 
ever diagnosed with any cardiovascular problems.  The Board 
finds that the service medical records provide more evidence 
against this claim.

The post-service medical evidence consists of private 
treatment reports from primary care physician Dr. J., as well 
as from St. Tammany Parish Hospital, Dr. "B", and Dr. "A", 
and a statement from neurologist Dr. "B".  This evidence 
shows that over the years the veteran was treated for various 
medical problems including leg cramps, restless leg syndrome, 
and the aforementioned service-connected disabilities.  

The Board finds that the post-service treatment records 
provide evidence against this claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

The veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service, and the earliest 
medical evidence of any cardiac disorder is in approximately 
1995, at which time the veteran had a permanent pacemaker 
implantation, according to given history.  This is 
approximately 50 years after separation from service.  
Therefore, even if relevant medical treatment were shown 
during service, this lengthy period without treatment is 
evidence that there was not a continuity of symptomatology, 
and it weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence showing or 
indicating that the veteran's cardiovascular disease was 
related to his service or a service connected problem.  
Finally, there is no evidence of any cardiovascular condition 
that was manifest to a compensable degree within one year of 
separation from service to warrant service connection under 
38 C.F.R.  §§ 3.307, 3.309.  The Board finds that the 
evidence is probative against a direct service connection for 
the cause of death.

In July 2003, a VA record review and medical opinion was 
sought regarding the veteran's cause of death and possibility 
of its connection to service.  The VA examiner noted the 
history of permanent pacemaker implantation eight years 
prior.  The examiner opined that, "regardless of the 
patient's cardiovascular symptoms, there is absolutely no 
relationship between the peripheral neuropathy due to cold 
injury and heart failure or cardiomyopathy."  The examiner 
explained that the most common cause for pacemaker 
implantation in the older age population is "sinus node 
dysfunction, which is caused by fibrosis and has absolutely 
nothing to do with cold injury".  The examiner opined that 
"there is no association, whatsoever, between the patient's 
cardiovascular symptoms and his service-connected residuals 
for cold injury and polyneuropathy."

The Board finds that this medical opinion is entitled to 
great probative weight.

In October 2003, Dr. J, the veteran's primary care physician 
from November 1999 until his death, submitted a written 
statement.  Dr. J opined that, "[the veteran's] CHF and 
cardiomyopathy were aggravated if not a direct cause from his 
combat/service related disabilities.  These were bilateral 
polyneuropathies and residual of cold injuries to both lower 
extremities.  The chronic pain, inability to sleep and 
exercise, all were major factors in his health and in his 
death.  It is in my opinion that it is as likely as not that 
his CHF was directly connected to his service connected 
disabilities."  

In February 2004, a VA medical opinion was sought from a 
board-certified cardiologist regarding this claim, to address 
Dr. J's conclusions and the death certificate.  The same 
examiner who reviewed the file in July 2003 issued a second 
medical opinion.  The examiner essentially reiterated the 
conclusions she had reached with the first records review, 
namely that "there is no association whatsoever between the 
patient's cardiovascular symptoms, his cause of death, and 
the service-connected residuals for cold injury and 
polyneuropathy."

The Board remanded this claim in May 2005, finding that the 
two medical opinions were conflicting and that the VA 
cardiologist did not directly address Dr. J's conclusions, 
the death certificate, or the role of the veteran's service-
connected polyneuropathy in his death.  The Board remanded to 
obtain a medical opinion reconciling the previous opinions 
and specifically addressing the relationship between the 
veteran's service-connected disabilities and the cause of 
death.

Pursuant to the remand, a VA medical opinion was issued in 
June 2005.  The examiner noted that there is no other 
documentation about any other motor neuron disease in the 
veteran's chart aside from cold injury and peripheral 
neuropathy.  The examiner stated that "as this veteran was 
suffering from polyneuropathy due to cold injury not any 
other motor neuron disease or congenital or acquired myopathy 
or muscle dystrophy, it is less likely that his 
cardiomyopathy or heart failure or sick sinus syndrome (most 
common reason for pacemaker) is related to his cold injury."  
The examiner opined, "I do not think his cause of death is 
related to his service connected cold injury."  The Board 
finds that this opinion is entitled to some probative weight.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(congenital heart failure due to cardiomyopathy) was related 
to his service.  The Board finds that the medical evidence 
that supports this claim is clearly outweighed by the medical 
evidence against his claim.  The reasons for the negative 
opinions are clearer and better supported by the post-service 
medical record.  Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service medical records (which do not show 
that the veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began many years after service, 
and not indicating  evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. .  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Similarly, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to why the 
veteran's hear condition existed.  She has not demonstrated 
the requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records through February 2003.  The appellant was also 
afforded an opportunity to present her case at a December 
2004 videoconference hearing before the Board.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


